Title: Thomas Jefferson to David Bailie Warden, 29 December 1813
From: Jefferson, Thomas
To: Warden, David Bailie


          Dear Sir  Monticello Dec. 29. 13.
          I need much of your indulgence for the want of punctuality in acknoleging the reciept of your several favors. but my situation is so far removed from the seaport towns, that no notice of vessels about to sail ever reminds me of the duty of making these acknolegements; and so they lie over from month to month, until my own conscience is at length smitten by the delay. even at this moment I know not how my letters are to go, shut up by an embargo law of our own, enforced by the blockade of our enemy. I must wait however no longer, but commit my letter to the department of state, and trust to their finding some conveyance with their own dispatches.
          I will begin with the acknolegement of your letters of Dec. 10. 11. Nov. 1. 12. & Apr. 1. 13. the second of these, which was not recieved till Sep. last, (10½ months after date) mentions your having written me 4. letters preceding. of these, one only (that of Dec. 10. 11) ever came to hand. with that I recieved the works of M. Tracy,
			 Peuchet’s Statistique, and the
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			 Atlas of Le Sage for mrs Randolph.
			 the copy of Toulongeon, mentioned in the letter of Nov. 1. 12. to have been sent by the Hornet, was not recieved. but
			 the Voyage de Rochon, by Dr Barraud,
			 and the box of seeds from M. Thouin came safely.
			 the seeds were delivered to mr McMahon of Philadelphia, as the most likely person to preserve and distribute them. Dr Stevens forwarded safely the Codes de France, and mr Hasler
			 the second copy of Toulongeon you were so kind as to send, as mentioned in your letter of last April. the box of seeds therein mentioned from M. Thouin committed to the Bellona, I presume to have been captured, as I have never heard of it. this is a faithful statement of the acknolegements I owe to you, and I pray you to be assured I feel them most sensibly, and
			 tender my thanks with gratitude: and on the observation, in your last, that time had not permitted you to have Toulongeon bound, permit me to pray the omission of that circumstance on your favors, not only as unnecessarily increasing the burthen on you, but as
			 they come lighter & safer by the mail when unbound.
          The President’s message at the meeting of Congress, which you will have recieved before you do this, has given you a succinct and correct history of our last campaign.
			 we were very late in getting into motion,
			 for the main object, that of possessing ourselves of the Canadas, as low as Montreal; and after we got into motion, a series of such tempestuous weather as heaven never sent before retarded our movements so as to leave barely the
            time possible for taking Montreal. enough however remained. but when our main body had reached Lake St Francis, from whence in 3. or 4. days it would have been at Montreal, a disobedience of orders by a general with the body he had ashore, to meet at the point prescribed, suddenly arrested the enterprise, and closed our well grounded hopes of compleating this season the conquest of the
			 country to that point. our army retired into Winter quarters near the place, deeply mortified with the disappointment in the
			 object which was to have satisfied them for their unparalleled
			 sufferings
			 from the rigors of the climate and season. the enemy retains therefore, for the winter, Montreal & Kingston. all
			 these evils have flowed from the original treachery of Hull, who is shortly to undergo the trial & punishment due to his crime. but all could have been speedily remedied, had not the resources of the Eastern states been witheld. the undertaking
			 fell of course on those of the Middle & Southern states, most remote from the scene of action, and our exclusion from the water still increased the delays, and have finally prevented our
			 obtaining for the present all we might have obtained.
			 much however has been effected by our insulating the British from their savage allies, to whom alone, and not at all to themselves they
			 are
			 indebted for every success they have obtained. this unfortunate race, whom we had been taking so much
			 pains to save and to civilize, have by their unexpected desertion and ferocious barbarities
			 justified extermination, and now await our decision on their fate. the Creeks too on our Southern border, for whom we had done more than for any other tribe, have acted the same
			 part (tho’ not
			 the
			 whole of them) and have already paid their defection with the flower of their warriors. they will probably submit on the condition of removing to such new
			 settlements beyond the Missisipi as we shall assign them.our naval
			 atchievements will shew what our men are when they have officers to command them who understand their business: and they have taught to the world the
			 precious truth that the English can be beaten on their peculiar element with equal force. it is in vain that they endeavor, by exaggerating the force of our vessels, underrating that of their
			 own,
			 and otherwise lying in every form, to conceal the superiority we have displayed. it is equally vain for them to practise the same arts on the land.
			 their lying victories in Canada are visibly driving them out of it; as, in the last war it was seen that they conquered themselves out of the continent. their accounts alone can find their way to the European nations, no
			 channel being open to ours. but observation of their successive positions after every pretended victory will sufficiently shew on which side it really was.
          
          Our embargo, if we can enforce it, will greatly increase their difficulties, both here and in Europe; and the prevailing spirit will, I think enforce it at the point of the bayonet. the game playing by a few base & cunning
			 leaders in Massachusets, however degrading to the state, is a compleat dupery of the English. if the question of separation, with which they are tantalising the English were ever to be proposed to the people of
			 that state not one tenth even of the federalists would countenance it. yet by decieving the enemy on this head they keep themselves unblockaded and their trade little disturbed.
          We are all anxiety to learn the issue of the campaign in Europe. if the French arms are so far succesful as to enable the Emperor to close the Baltic, and compleatly exclude British manufactures from Europe, as they are from America, her starving manufacturers and bankrupt merchants must do the work of us all, and throw her thousand armed ships on her own resources, which would afford them but a short lived
			 subsistence.
          Our manufactures are spreading with a rapidity which could not have been expected. the whole capital of our merchants diverted from commerce turns of necessity into the channel of manufactures. the spinning machines are getting into every farmhouse, and I think we cannot be far short of a million of spindles at work, which will fully clothe our 8. millions of people. the root these have taken among the body of our people is so firm that there is no danger of it’s not being permanent. it’s houshold establishment will fix the habit where no future change of emploi employment in the mercantile capital can ever affect it.
          I inclose you many letters for my friends & correspondents in Europe, with whom, as with yourself, I was greatly in arrear. recommending them to your friendly attentions & particular care, I pray you to accept assurances of my sensibility of your kindnesses and of my affectionate esteem and respect.
          Th:
            Jefferson
        